DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10948537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.	Claims 1-12 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A sensor integrated circuit comprising a regulator for generating a regulated voltage based on a supply voltage coupled to the sensor integrated circuit,.., a digital load configured to draw a load current from the regulator in response to a clock signal during in situ operation, wherein the load current is less than or equal to a predetermined level in the absence of a fault and wherein the load current is greater than the predetermined level in the presence of a fault, wherein the clock signal corresponds to a low activity clock associated with a low sensor activity interval,.., the load current monitoring circuitry configured to latch the comparator output signal at a detection time that follows the low sensor activity interval”, as required by claim 1.
Claims 2-12 are in condition for allowance.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 02/10/2021 and the searches attached disclose Buxton (U.S. Patent 6473280) discloses Switching Voltage Regulator Failure Detection Circuit teaching a conventional switching regulator output stage includes a pair of output transistors connected in series between an input voltage and ground, and an output inductor which is connected between the junction  and an output terminal. The output transistors are driven with complementary drive signals, which are generated by a drive circuit. A clock generator circuit provides a periodic clock signal  to driver circuit, from which drive signals are derived.

    PNG
    media_image1.png
    568
    682
    media_image1.png
    Greyscale


Bartol (U.S. Patent 8487634) discloses Pulse-width-modulated Vehicular Alternator Voltage Regulator With Short-circuit Protection And Low Inserted Electrical Noise teaches a Pulse-Width-Modulated Electronic Voltage Regulator including transistors plus resistors plus capacitor collectively functionally realizes a bi-stable multivibrator. The "ON" time  of this flip-flop must be initiated by a negative-going reset pulse applied to the base-emitter junction of transistor Q5C through a voltage divider comprised of resistors. The reset pulse turns transistor "OFF" and, assuming that transistor is also "OFF", output MOS power transistor will be driven into conduction through gate-charging resistors. The resistive sum of resistors plus the inherent gate-source capacitance of MOS power transistor acting alone or in parallel with an additional capacitor forms an RC circuit the time constant of which suffices to turn power transistor  "ON" but slowly, thus avoiding an abrupt "OFF" to "ON" transition with its associated high electrical noise. With power transistor firmly "ON", by way of the flip-flop action of the "OUTPUT" stage, alternator field current will flow through transistor until interrupted.

    PNG
    media_image2.png
    546
    691
    media_image2.png
    Greyscale








However, both Buxton and Bartol do not disclose the above allowable subject matters. 




Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858